DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 10/6/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “the unit being configured to irradiate the laser beam in a scanning direction” (line 9-10) is indefinite and lacks antecedent. The term cites “a scanning direction”, but claim does not cite any components or processes to perform “scanning”. It is unclear how the claimed apparatus to do “scanning”, and it is unclear the “scanning direction”.

Claim 11 has the same undefined issues (line 8) as these of claim 1.

	

Claims 2-10 and 12-15 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6- 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Serra et al, “Laser-lnduced Forward Transfer: Fundamentals and Applications”; Adv. Mater. Technol., 4(1), 2019;  January 2019, in a view of Kwon et al (US 20200006909).

Regarding Claim 1, Serra teaches an apparatus configured to fly a light-absorbing material (abstract; fig. 1 and fig. 6), comprising 

a unit configured to irradiate a light-absorbing material with a laser beam, a wavelength of the laser beam corresponding to a light absorption wavelength of the light-absorbing material to fly the light-absorbing material (fig. 6, LIFT, laser beam, liquid film, deposited droplets; page 7, left col., line 1-10, …the donor film, is responsible for absorbing most of the laser intensity, and upon vaporization provides the thrust required to propel a fraction of the donor material towards the receiving substrate), 

the light-absorbing material being a resin, metal, ceramic or liquid, and having a viscosity of 1 pascal-second or more (page 14, left col., line 1-11, LIFT of donor films comprising suspensions with a wide range of viscosities enables extending the capabilities of the technique beyond the printing of low viscosity fluids and/or suspensions. This means that LIFT can be used to print suspensions with a wide range of medium (~0.01 Pa s) to very high (>100 Pa s) viscosities; fig. 6, Liquid film; page 4, right col., line 13-18, LIFT of metals),

the unit being configured to irradiate the laser beam in a scanning direction (fig. 8(a), vertical direction) and create beam radiation regions including a preceding beam radiation region and a following beam radiation region, based on the preceding beam radiation region and a following beam radiation region overlapping, the unit is configured to irradiate the following beam radiation region with the laser beam such that a beam centroid position is outside the preceding beam radiation region (fig. 8(a), Overlap (%); there is a range of overlaps between consecutive droplets that allows printing continuous lines; --e.g., Overlap (%) = 37.5% or less, corresponding to the centroid position being outside the preceding beam radiation region).

But Serra does not specifically disclose that wherein the laser beam being a ring-shaped beam.

However, Kwon in the same field of endeavor teaches a laser device (abstract; fig. 1), wherein the laser beam being a ring-shaped beam (fig. 9B; fig. 10A-C).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Serra by the laser device of Kwon for the purpose of suppressing scattering of a laser beam and preventing optical damage to the substrate. (¶[0002], line 1-4).

Regarding Claim 2, Serra - Kwon combination teaches the apparatus configured to fly a light-absorbing material according to claim 1, further comprises a scan unit configured to scan the laser beam (page 2, right col., line 1-14, The formation of complex patterns in 2D and 3D, at writing speeds typically limited by the laser repetition rate, is made possible by translation of the source and receiving substrate or scanning and modulation of the laser beam. Computer-controlled translation stages and/or galvanometric scanning mirrors provide the rapid motion and required precision to generate high-resolution patterns from the individually printed voxels generated by the laser transfer process, as disclosed in Serra), 

wherein a scan speed by the scan unit is greater than 1/2 of a product of a beam outer diameter of the laser beam and a scan frequency, the beam outer diameter being 1/e2 of an exposure intensity distribution maximum value (page 11, right col., line 30-35, Printing speed, The combination of both laser repetition rate and the speed of relative translation of the donor /receiver system with respect to the laser beam determine the resulting printing speed in a LIFT, as disclosed in Serra, -- scan speed is determined by scan frequency and laser beam; it would be obvious to choose the scan speed as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the threshold value to about 250 ns, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claim 6, Serra - Kwon combination teaches the apparatus configured to fly a light-absorbing material according to claim 1, wherein the unit is configured to perform a folding process in which a quantity of light of the laser beam irradiating a pixel region of an exposure portion, the pixel region including one or more pixels from a boundary between the exposure portion and a non-exposure portion in a drawing region, is added to a quantity of light of the laser beam irradiating another pixel region of the exposure portion, is performed.
(Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. 
Further, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Regarding Claim 7, Serra - Kwon combination teaches the apparatus configured to fly a light-absorbing material according to claim 6, wherein the folding process is performed for a plurality of directions in an image.
(The portion of claim is of a product-by-process claim (apparatus/process performed), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 8, Serra - Kwon combination teaches an apparatus configured to model a three-dimensional modeled object, comprising the apparatus configured to fly a light-absorbing material according to claim 1 (fig. 6, LIFT, laser beam, liquid film, deposited droplets; page 2, right col., line 1-14, The formation of complex patterns in 2D and 3D, at writing speeds typically limited by the laser repetition rate, is made possible by translation of the source and receiving substrate or scanning and modulation of the laser beam. Computer-controlled translation stages and/or galvanometric scanning mirrors provide the rapid motion and required precision to generate high-resolution patterns from the individually printed voxels generated by the laser transfer process, as disclosed in Serra).

Regarding Claim 11, Serra - Kwon combination teaches a method of flying a light-absorbing material (abstract; fig. 1 and fig. 6), comprising irradiating a light-absorbing material with a pulsed laser beam, a wavelength of the laser beam corresponding to a light absorption wavelength of the light-absorbing material to fly the light-absorbing material (fig. 6, LIFT, laser beam, liquid film, deposited droplets; page 7, left col., line 1-10, …the donor film, is responsible for absorbing most of the laser intensity, and upon vaporization provides the thrust required to propel a fraction of the donor material towards the receiving substrate), 

the light-absorbing material being a resin, metal, ceramic or liquid, and having a viscosity of 1 pascal-second or more (page 14, left col., line 1-11, LIFT of donor films comprising suspensions with a wide range of viscosities enables extending the capabilities of the technique beyond the printing of low viscosity fluids and/or suspensions. This means that LIFT can be used to print suspensions with a wide range of medium (~0.01 Pa s) to very high (>100 Pa s) viscosities; fig. 6, Liquid film; page 4, right col., line 13-18, LIFT of metals),

the irradiating the laser beam including moving the laser beam in a scanning direction (fig. 8(a), vertical direction) and creating beam radiation regions including a preceding beam radiation region and a following beam radiation region, based on the preceding beam radiation region and a following beam radiation region overlapping, the laser beam is emitted to the following beam radiation region such that a beam centroid position is outside the preceding beam radiation region (fig. 8, Overlap (%); there is a range of overlaps between consecutive droplets that allows printing continuous lines; --e.g., Overlap (%) = 37.5% or less, corresponding to the centroid position being outside the preceding beam radiation region).

But Serra does not specifically disclose that wherein the laser beam being a ring-shaped beam.

However, Kwon in the same field of endeavor teaches a laser device (abstract; fig. 1), wherein the laser beam being a ring-shaped beam (fig. 9B; fig. 10A-C).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Serra by the laser device of Kwon for the purpose of suppressing scattering of a laser beam and preventing optical damage to the substrate. (¶[0002], line 1-4).

Regarding Claim 12, Serra - Kwon combination teaches the apparatus configured to fly a light-absorbing material according to claim 1, wherein a position of maximum intensity of the ring-shape is different from the centroid position (fig. 10C, as disclosed in Kwon).

Regarding Claim 13, Serra - Kwon combination teaches the apparatus configured to fly a light-absorbing material according to claim 12, wherein the position of maximum intensity is two points on opposite sides of the centroid position and equidistant to the centroid position and form the ring-shape (fig. 10C, as disclosed in Kwon)..

Claims 3-5, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Serra et al, “Laser-lnduced Forward Transfer: Fundamentals and Applications”; Adv. Mater. Technol., 4(1), 2019;  January 2019, in a view of Kwon et al (US 20200006909), further in a view of Zenon et al (US 20180193948).

Regarding Claim 3, Serra - Kwon combination discloses as set forth above but does not specifically disclose that the apparatus configured to fly a light-absorbing material according to claim 1, wherein before the laser beam that is a main laser beam is emitted, pre-radiation of emitting the laser beam that is a sub-powered laser beam is performed.

However, Zenon teaches an apparatus for material deposition (abstract; fig. 1 and fig. 2A-B); wherein before the laser beam that is a main laser beam is emitted, pre-radiation of emitting the laser beam that is a sub-powered laser beam is performed (fig. 2A, 52—main laser beam, 54 sub-beams—one of 54 may be the pre-radiation).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Serra - Kwon combination by the apparatus for material deposition of Zenon for the purpose of providing of an apparatus which enables a LIFT system to print on complicated 3D structures and can be operational in high volume manufacturing line (¶[0032], line 1-10).

Regarding Claim 4, Serra- Kwon - Zenon combination teaches that the apparatus configured to fly a light-absorbing material according to claim 3, further comprising an acousto-optic modulator (fig. 2A, 48, 50 42-- acousto-optic deflector(AOD), as disclosed in Zenon), wherein the laser beam for the pre-radiation is generated by the acousto-optic modulator (fig. 2A, 42, 54, as disclosed in Zenon).

Regarding Claim 5, Serra- Kwon - Zenon combination teaches that the apparatus configured to fly a light-absorbing material according to claim 3, further comprising a fiber laser configured to output the laser beam, wherein injection current to a main amplifier of the fiber laser is modulated to generate the laser beam for the pre- radiation (fig. 6, laser beam, , as disclosed in Serra; fig. 2A, 40-laser, as disclosed in Zenon; -- fiber lasers are well known in art; it would be obvious to choose fiber lasers for their compact volumes and easy to do laser light coupling).

Regarding Claim 9, Serra - Kwon combination discloses as set forth above and further teaches the apparatus configured to model a three-dimensional modeled object according to claim 8, further comprising: 
a carrier configured to carry the light-absorbing material (fig. 1, glass slide, nano -ink, transferred material, substrate; fig. 6, donor substrate, liquid film, as disclosed in Serra); and 
wherein the light-absorbing material carried by the carrier is flown to a surface of the modeled object heated and melted, by the apparatus configured to fly a light-absorbing material (fig. 1, pulsed laser, glass slide, nano -ink, transferred material, substrate, as disclosed in Serra).

But Serra - Kwon combination does not specifically disclose that wherein a unit configured to heat a surface of a modeled object.
 
However, Zenon teaches an apparatus for material deposition (abstract; fig. 1 and fig. 2A-B); wherein a unit configured to heat a surface of a modeled object (fig 1, 27; ¶[0035], line 7-11, A control unit 27 controls the operation of the optical and positioning assemblies, and carries out additional functions such as temperature control, so as to carry out the required printing, patterning and/or other manufacturing operations. -- control unit 27 controls apparatus temperature, it would also control the surface temperature of the modeled object).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Serra - Kwon combination by the apparatus for material deposition of Zenon for the purpose of providing of an apparatus which enables a LIFT system to print on complicated 3D structures and can be operational in high volume manufacturing line (¶[0032], line 1-10).

Regarding Claim 10, Serra- Kwon - Zenon combination teaches that the apparatus configured to model a three-dimensional modeled object according to claim 9,
wherein the unit configured to heat a surface of a modeled object comprises a unit configured to emit a laser beam for heating (fig. 1, 27, 40, 38; ¶[0035], line 7-11, A control unit 27 controls the operation of the optical and positioning assemblies, and carries out additional functions such as temperature control, as disclosed in Zenon), and 
a peak power of the laser beam for heating is smaller than a peak power of the laser beam configured to fly the light-absorbing material (fig. 2A, 52, 54; sub beams 54 have peak powers smaller than the peak power of maim laser beam 52, as disclosed in Zenon).

Regarding Claim 14, Serra - Kwon combination teaches the apparatus configured to fly a light-absorbing material according to claim 3, wherein the main laser beam and sub-powered laser beam are centered at a same point (fig. 2A, 52, 54s, --all beams are focused on about same point 23, as disclosed in Zenon).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of references or portions of the references being used in the current new 103 rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872